Citation Nr: 1021487	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-24 022	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disorder, 
claimed as mid-back chronic pain with muscle spasms.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as spastic colon.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty during World War II, from 
November 1944 to November 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2010, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, also commonly referred to as 
a Travel Board hearing.

Because of the Veteran's age, the Board has advanced this 
appeal on the docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board is remanding the claim for service connection for a 
gastrointestinal disorder to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  Whereas the Board is going 
ahead and deciding the claims for tinnitus and a back 
disorder.


FINDINGS OF FACT

1.  The probative, i.e., competent and credible, medical and 
other evidence of record does not establish the Veteran's 
tinnitus is related to his military service.

2.  The most probative, i.e., competent and credible, medical 
and other evidence of record also does not indicate the 
Veteran has a back disorder as a result of his military 
service, including from any injury he may have sustained in 
combat.


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was not incurred in or aggravated 
by his military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  The Veteran's back disorder also was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in March 2006, 
the RO advised the Veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For claims, as here, pending before VA 
on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claims.  See 73 FR 23353 (Apr. 30, 2008).  The RO issued that 
March 2006 VCAA notice letter prior to initially adjudicating 
his claims in May 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

The RO also apprised the Veteran of the downstream disability 
rating and effective date elements of his claims in letters 
dated in May 2006 and August 2008.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  And since providing that 
post-adjudicatory VCAA notice in May 2006, the RO has 
readjudicated his claims in the June 2007 statement of the 
case (SOC), including considering any additional evidence 
received in response to that additional notice.  This is 
important to point out because if, as here, the notice 
provided prior to initially adjudicating the claim was 
inadequate or incomplete, this error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claims - such as in a SOC 
or supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
the claims.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

As for the duty to assist, the Veteran asserts his service 
treatment records (STRs) are incomplete or missing and that 
they were destroyed either in a typhoon in Okinawa, Japan, or 
in a 1973 fire at the National Personnel Records Center 
(NPRC), a military records repository.  When all or even a 
portion of STRs are lost, missing, or presumed destroyed, VA 
has a heightened duty to consider the applicability of the 
benefit-of-the-doubt rule, to assist the Veteran in 
developing the claim, and to explain the reasons and bases 
for its decision ...."  See Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Here, however, the Veteran's claims file includes STRs 
spanning his 2 years of military service.  So it is not 
apparent that any of his STRs are missing as he asserts.  
Instead, by all accounts the RO obtained all of his STRs, 
service personnel records (SPRs), and VA treatment records - 
including the report of his VA Compensation and Pension 
Examination (C&P Exam) addressing the nature and etiology of 
his asserted tinnitus - the dispositive issue concerning 
this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  

A medical examination has not been performed or medical 
opinion obtained with respect to the Veteran's back disorder 
claim.  However, the Board finds that the evidence, which 
reveals that he did not have complaints (e.g., relevant 
symptoms) regarding this claimed disability during service, 
or a relevant diagnosis, and no suggestion of a relationship 
between this condition and his military service, warrants 
concluding that a remand for an examination and/or opinion is 
not necessary to decide this claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  As the service and post-service 
medical records provide no basis to grant this claim, and in 
fact provide evidence against it, the Board has no grounds 
for obtaining a VA examination and medical opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Here, though, simply stated, the standards of 
McLendon are not met with respect to the Veteran's back 
disorder claim.



The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  But the outcome of the back 
disorder claim hinges on what occurred, or more precisely 
what did not occur, during the Veteran's military service.  
In the absence of evidence of a relevant in-service disease 
or injury, referral of this case to obtain an examination 
and/or medical nexus opinion as to the etiology of the 
Veteran's back disorder would, in essence, place the 
examining physician in the role of fact finder.  This is the 
Board's responsibility.  In other words, any medical opinion 
providing a nexus, i.e., link between the Veteran's 
back disorder and his military service necessarily would be 
based solely on his uncorroborated assertions regarding what 
supposedly occurred in service.  VA is not obligated to 
provide an examination for a medical nexus opinion where, as 
here, the supporting evidence of record consists only of 
unsubstantiated lay allegations.  See Waters v. Shinseki, No. 
2009-7071 (April 6, 2010); Duenas v. Principi, 18 Vet. App. 
512, 519 (2004).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant that 
have been previously rejected).

The Veterans Court also has since cautioned that an 
examiner's reliance on a history as recounted by a Veteran is 
not determinative of the probative value of the opinion, 
unless VA adjudicators reject the history the Veteran 
provided to the examiner as not credible.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 
Vet. App. 427 (2006).  Indeed, review of the claims file also 
is not dispositive of an opinion's worth, unless this, too, 
is shown to have compromised the probative value of the 
opinion - such as in a situation where review of the file 
would have revealed pertinent evidence (or the lack thereof) 
that may have affected the opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).

The fact remains, however, that the holding in Charles was 
predicated on the existence of evidence of both relevant 
symptoms in service and a current diagnosis, with some 
suggestion of a possible correlation between the two other 
than the Veteran's unsubstantiated lay testimony, which is 
not the situation here concerning his claim for a back 
disorder.

Thus, as there is no indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection 

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, direct service connection 
generally requires:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
relevant disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Certain chronic conditions, including degenerative joint 
disease (i.e., arthritis), will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence relating the current disorder to service must be 
medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent evidence 
to the effect that the claim is plausible; lay assertions 
regarding this generally are insufficient.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  A layperson is generally 
incapable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  



When, for example, a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  The Tinnitus Claim

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  Here, the report of the 
April 2006 VA C&P Exam confirms the Veteran has the required 
current diagnoses of tinnitus.  Tinnitus is "a noise in the 
ear, such as ringing, buzzing, roaring, or clicking."  
Dorland's Illustrated Medical Dictionary 1714 (28th ed. 
1994).  So even absent this VA examiner's diagnosis, the 
Veteran, even as a layman, is competent to proclaim that he 
experiences tinnitus, especially since this condition - by 
its very nature, is inherently subjective and, therefore, 
capable of lay observation.

Thus, the determinative issue is whether his tinnitus is 
attributable to his military service, in particular to 
excessive noise exposure (acoustic trauma).  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran asserts that he was exposed to 
excessively loud noise during service in connection with his 
duties and responsibilities as an engine mechanic, as well as 
during demolitions training at Fort Benning, Georgia, and 
during exercises in Okinawa, Japan.  His service personnel 
records indicate one of his military occupational specialties 
(MOS) was airplane and engine mechanic.  His military 
personnel records also reflect service in Okinawa and that he 
received training at Fort Benning.  But these records show 
that his training at Fort Benning was Parachute School, with 
no mention of demolitions training.  Further, there is no 
mention of him having been qualified for demolitions.  
Nevertheless, there is at least confirmation of noise 
exposure during his service as an engine mechanic.  
38 U.S.C.A. § 1154(a).

But even acknowledging the Veteran has tinnitus and was 
exposed to noise while in service in such a manner, there 
still must be competent medical evidence establishing a 
relationship between his current tinnitus and that noise 
exposure coincident with his military service.  See Savage, 
10 Vet. App. at 495-97.  And it is in this most critical 
respect that his claim fails.

The report of the Veteran's April 2006 VA C&P Exam provides 
that it is less likely than not his tinnitus is the result of 
events during his active military service.  In discussing the 
medical rationale for this unfavorable conclusion, the VA C&P 
examiner pointed out that, according to the Veteran, the 
tinnitus was initially noticed periodically and over the past 
years has gotten worse and is now constantly noticed.  This 
VA C&P examiner then goes on to note that the Veteran suffers 
from noise-induced bilateral hearing loss, and that tinnitus 
seen with such noise-induced hearing loss is usually constant 
in nature and not periodically noticed.  So in concluding the 
Veteran's tinnitus is unrelated to his military service, 
this VA C&P examiner acknowledged and accepted as credible 
the Veteran's history of noise exposure in service - and yet 
ultimately determined that the type of tinnitus he had 
experienced initially during the many years since (periodic 
versus constant) was not the type consistent with being the 
result of noise exposure.  The examination report also 
indicates the examiner reviewed the Veteran's claims file for 
the pertinent medical and other history.  So the examiner's 
opinion is well-reasoned and based on an objective clinical 
evaluation of the Veteran and his specific circumstances.  
Hence, the opinion has the proper factual foundation and 
predicate and, thus, is entitled to a lot of probative 
weight.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann 
v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, the opinion 
is unrefuted.

Therefore, the Board finds the probative (competent and 
credible) medical and other evidence of record does not 
establish the Veteran's tinnitus is related to his military 
service - including to any noise exposure coincident 
therewith.  And since, for these reasons and bases discussed, 
the preponderance of the evidence is against his claim, there 
is no reasonable doubt to resolve in his favor and his claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.  The Back Disorder Claim

Again, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Concerning this threshold 
preliminary requirement, the Veteran's VA treatment records 
include a February 2006 triage note indicating his spine X-
rays showed mild degenerative disc disease (DDD) at L5, S1 
and degenerative joint disease (DJD) at L4-5, S1; there also 
reportedly was a history of associated sciatic pain.  So 
there is no disputing he has this claimed back disorder.  


Therefore, the determinative issue is whether this condition 
is related to his military service - and, in particular, to a 
shrapnel injury he says that he sustained in Okinawa, Japan.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Concerning this, the Veteran asserts that his current back 
disorder is traceable to shrapnel injuries he sustained in 
service while stationed in Okinawa - and that he still 
carries shrapnel in his back even today.  See his April 2010 
hearing testimony.  Further towards supporting his claim, his 
wife also testified that he has received medical treatment in 
years past that included removing shrapnel from his back.  
See her April 2010 hearing testimony.

Even as lay persons, the Veteran and his wife are competent 
to provide testimony regarding things capable of observation 
- including, for example, him testifying as to his back pain 
and her testifying as to going with him to the doctor or 
seeing a scar.  But, ultimately, their lay testimony also 
must be credible in order to have probative value.  See 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court addressed lay evidence as potentially 
competent to support the presence of a disability, both 
during service and since, even where not corroborated by 
contemporaneous medical evidence.  However, the Court in 
Buchanan went on to indicate that the Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  



With respect to the alleged in-service shrapnel injury, the 
Veteran asserts that he received medical attention in the 
field following that incident.  And since it reportedly 
occurred in combat, the provisions of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) create what amounts to a lesser 
evidentiary burden of proof in establishing it did in fact 
occur, if consistent with the circumstances, conditions and 
hardships of the Veteran's service.

Both the Veteran and his wife also testified that a private 
physician, Dr. T., who is now deceased and whose records 
therefore are no longer available, removed shrapnel from the 
Veteran's back sometime around 1950.  His wife further 
testified that Dr. T. told her the extent of the damage to 
the Veteran's back due to the shrapnel.  But the Court has 
held that the connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute competent 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  So there is no competent and credible medical 
evidence indicating Dr. T. removed shrapnel from the 
Veteran's back.

It further deserves mentioning that at no time during 
service, according to his service treatment and other 
records, did the Veteran ever mention having sustained a 
shrapnel injury to his back.  The Board sees that, while hr 
expressly provided history of a mole operation during service 
at Fort Benning as well as a hemorrhoidectomy in Okinawa, he 
did not mention any injuries or treatment as might relate to 
a back disorder or shrapnel injury.  This is probative 
evidence against this claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  

But perhaps most importantly, the Veteran's claims file also 
includes a contemporaneous February 1947 Summary of Record of 
Active Service Copied from Discharge Certificate for Use ONLY 
with Claims Submitted to the Veterans Administration, which 
he signed and therefore attested to its veracity.  And this 
form contains a section to denote wounds received in service, 
and in this section the word "none" is written - so 
expressly discounting the notion that he had sustained any 
shrapnel injury while in service, including especially to his 
back.

That statement expressly denying having sustained such an 
injury in service was made at a time far more contemporaneous 
to the supposed event in question and is in direct 
contradiction to his current assertions otherwise.  This 
obvious inconsistency calls into question the credibility of 
his testimony regarding this asserted in-service back injury.  
See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that 
the credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and 
witness demeanor).  Hence, the Board finds his testimony 
regarding his asserted shrapnel injury to his back in service 
lacking probative value.

The Board also sees that, in August 1973, nearly 27 years 
after his November 1946 discharge, the Veteran was awarded a 
VA pension based upon ulcerative colitis.  And his June 1973 
Report of Medical Evaluation for Disability Evaluation 
indicates his symptoms at the time were limited to his 
colitis, hearing loss, and ear symptoms.  That is to say, 
there was no mention whatsoever of any prior back injury 
during his service from shrapnel.  The Board also sees that 
his VA treatment records trace his back problems only back to 
2004 - so approximately 58 years following his discharge 
from military service.  These records therefore suggest a 
prolonged period of time following the conclusion of his 
service without any relevant complaints or medical treatment 
concerning this claimed disorder - which is other probative 
evidence against this claim.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).

Therefore, on the whole, the Board finds the most probative, 
i.e., competent and credible, medical and other evidence of 
record does not establish an in-service incurrence or 
aggravation of a back injury - including from shrapnel; nor 
is there any competent and credible indication of arthritis 
affecting the back, and to the required compensable degree, 
within the one-year presumptive period following service.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Rather, according to the medical and other evidence on file, 
it was not until many years (indeed decades) after the 
Veteran's military service until his DDD and DJD were first 
manifested, and these conditions have not been causally 
linked to his service, including especially to any injury he 
may have sustained from shrapnel.

For these reasons and bases, the preponderance of the 
evidence is against this claim, in turn meaning there is no 
reasonable doubt to resolve in the Veteran's favor, and that 
this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for tinnitus is denied.

The claim for service connection for a back disorder also is 
denied.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

The Veteran's VA treatment records document his history of 
ulcerative colitis and indicate he was found to have 
diverticulitis, colonic polyps, and a tubular adema in 
October 2003.  So there is competent evidence of a 
gastrointestinal disorder.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.  However, there also must be competent 
medical nexus evidence establishing a relationship or 
correlation between any current gastrointestinal disorder or 
persistent or recurrent symptoms and his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Concerning this purported relationship, the Veteran says he 
began having hemorrhoids and colon problems while in service 
and has continued to have a "spastic colon" during the many 
years since.  See his April 2010 hearing testimony.  He is 
competent, even as a layman, to proclaim having experienced 
relevant symptoms and conditions capable of his observation - 
such as hemorrhoids.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  His lay testimony concerning having 
hemorrhoids in service is also credible because his 
service treatment records show he had a hemorrhoidectomy in 
October 1945.

So there is competent and credible evidence of hemorrhoids 
while in service, indeed, even the need for a 
hemorrhoidectomy.  There also is more recent evidence of 
ulcerative colitis and other potentially relevant conditions.  
Hence, the Veteran needs to undergo a VA C&P Exam for a 
medical nexus opinion concerning this alleged correlation 
between his gastrointestinal symptoms and disorders during 
service and those he has experienced during the many years 
since his discharge.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, this remaining claim is REMANDED for the 
following additional development and consideration:



(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Schedule the Veteran for an 
appropriate VA C&P Exam to assess the 
nature and etiology of his claimed 
gastrointestinal disorder (spastic 
colon or whatever the current 
diagnosis).  Have the examiner 
specifically comment on the 
likelihood (very likely, as likely as 
not, or unlikely) that each disorder 
currently diagnosed is related or 
attributable to the Veteran's 
military service - particularly 
addressing any potential relationship 
or correlation with the 
hemorrhoidectomy in service.  

The term "as likely as not" does not 
mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

To facilitate making this important 
determination, the claims file, 
including a complete copy of this 
remand, must be made available to the 
designated examiner for review of the 
pertinent medical and other history.  
The examiner must discuss the medical 
rationale of the opinion, whether 
favorable or unfavorable, if 
necessary citing specific evidence in 
the record.



The Veteran is hereby advised that 
failure to report for this 
examination, without good cause, 
may have detrimental consequences on 
this pending claim for service 
connection.  See 38 C.F.R. § 3.655.

2.	Then readjudicate the claim in light 
of all additional evidence obtained.  
If the claim is not granted to the 
Veteran's satisfaction, send him and 
his representative a SSOC and give 
them time to respond to it before 
returning the file to the Board for 
further appellate consideration of 
this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


